Citation Nr: 1024197	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-38 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a personality disorder.

2.  Entitlement to service connection for a digestive 
disorder, to include gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for coronary artery 
disease.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the 
Veteran originally requested a VA Central Office hearing via 
VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9), 
dated November 17, 2007.  Although a hearing was scheduled 
for June 14, 2010, the Veteran submitted a statement which 
noted that he was unable to attend due to financial hardship.  
At that time, the Veteran requested a Board hearing at the RO 
in Cleveland, Ohio.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  In the present appeal, the Board 
agrees that the Veteran's requested hearing should be 
scheduled.  

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the Veteran for a Board hearing 
at the RO in Cleveland, Ohio.  The 
Veteran and his representative, if 
applicable, should be notified of the 
date and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


